DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 3/16/2021 that has been entered, wherein claims 1-2 and 4-14 are pending and claims 3 and 15 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the center" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the center” will be interpreted as “a center”.
 Claims 8-14 depend on claim 7 and inherit its deficiencies. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0115623 A1) as cited in the IDS of 6/3/2019 in view of Bou et al. (US 5,705,262 A1) of record and Lin et al. (US 2013/0252424 A1).

a base material(1, ¶0084); and 
a SiC deposition layer(2, ¶0093) formed on the base material(1, ¶0084),
wherein the base material(1, ¶0084) is in a stepped structure having a step above at least one base portion, the step comprising at least one side(please see examiner annotated Fig. 8b)


    PNG
    media_image1.png
    172
    587
    media_image1.png
    Greyscale

Ito is silent in regards to a thickness ratio of the base material(1, ¶0084) and the SiC deposition layer(2, ¶0093) is 1:1 to 100:1 and wherein a cross-section of the step comprises at least one curved or bent surface forming an obtuse angle between a top of the base portion and the at least one side of the step.

Bou teaches a semiconductor manufacturing part(Fig. 1) wherein a thickness ratio of the base material(1, col. 2, lines 36-43) and the SiC deposition layer(2, col. 2, lines 36-43) is 1:1 to 100:1(7:0.1-7:2 or 3.5:1 to 70:1, col. 5 lines 7-23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 

 Ito and Bou are silent in regards to a cross-section of the step comprises at least one curved or bent surface forming an obtuse angle between a top of the base portion and the at least one side of the step.

Lin teaches a semiconductor manufacturing part(Fig. 4) wherein a cross-section of the step(T2) comprises at least one curved or bent surface(424, ¶0023) forming an obtuse angle(426) between a top of the base portion(T1) and the at least one side of the step(T2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito, to include a cross-section of the step comprises at least one curved or bent surface forming an obtuse angle between a top of the base portion and the at least one side of the step, as taught by Lin, in order to reduce heat transfer and to uniformly control temperature(¶0023).

Regarding claim 2, Ito teaches the semiconductor manufacturing part of claim 1, wherein the base material(1, ¶0084) comprises at least one selected from a group consisting of graphite(¶0084), reaction sintered SiC, pressureless sintered SiC, hot press SiC, recrystallized SiC, and CVD SiC.

Regarding claim 4, Ito teaches the semiconductor manufacturing part of claim 1, but is silent in regards to a thickness of the SiC deposition layer(2, ¶0093) is 2 mm to 20 mm.

Bou teaches a semiconductor manufacturing part(Fig. 1) wherein a thickness of the SiC deposition layer(2, col. 2, lines 36-43) is 2 mm to 20 mm(col. 5, lines 20-24).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito, so that a thickness ratio of the SiC deposition layer is 2 mm to 20 mm, as taught by Bou, in order to have a device with a wear-resistant zone(col. 4, lines 4-26).

Regarding claim 5, Ito teaches the semiconductor manufacturing part of claim 1, but is silent in regards to the SiC deposition layer(2, ¶0093) comprises a plurality of layers.
However a plurality of SiC deposition layer(2, ¶0093) would be a duplication of parts. Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to so that the SiC deposition layer comprises a plurality of layers, because such duplication would have been considered a mere duplication of parts and has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 (VI)(B).   
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ito (US 2016/0115623 A1) as cited in the IDS of 6/3/2019, Bou et al. (US 5,705,262 A1) of record and Lin et al. (US 2013/0252424 A1) as applied to claim 1 above, further in view of Nakamura et al. (JP-07058029 A) of record.
Regarding claim 6, Ito, in view of Bou and Lin teach the semiconductor manufacturing part of claim 1, but is silent in regard to a thickness of the SiC deposition layer(2, ¶0093) formed on at least one surface of the base material(1, ¶0084) is 1.5 to 3 times compared to that of the SiC deposition layer(2, ¶0093) formed on a surface opposite to the one surface of the base material(1, ¶0084).

Nakamura teaches a semiconductor manufacturing part(Fig.  2) wherein a thickness of the SiC deposition layer(72a, 72b, 72c, 72d, ¶0015) formed on at least one surface of the base material(71, ¶0015) is 1.5 to 3 times(¶0016, 100/80=1.25 to 100/40=2.5) compared to that of the SiC deposition layer(73, ¶0015) formed on a surface opposite to the one surface of the base material(71, ¶0015). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ito, so that a thickness of the SiC deposition layer formed on at least one surface of the base material is 1.5 to 3 times compared to that of the SiC deposition layer formed on a surface opposite to the one surface of the base material, as taught by Nakamura, in order to eliminate the difference in shrinkage between the upper and lower portions of the semiconductor manufacturing part and to prevent deformation of the semiconductor manufacturing part(¶0015).


Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bou et al. (US 5,705,262 A1) of record in view of Hao et al. (US 2018/0114716 A1).
Regarding claim 7, Bou teaches a method of manufacturing a semiconductor manufacturing part(Fig. 7) comprising a SiC deposition layer(2, col. 2, lines 36-43), the method comprising: 
preparing a base material(1, col. 2, lines 36-43) comprising at least one selected from a group consisting of graphite(graphite, col. 5, lines 7-13), reaction sintered SiC, pressure less sintered SiC, hot press SiC, recrystallized SiC, and CVD SiC; and 
forming the SiC deposition layer(2, col. 2, lines 36-43) on the base material(1, col. 2, lines 36-43).

Bou is silent in regards to during the forming of the SiC deposition layer(2, col. 2, lines 36-43), the base material(1, col. 2, lines 36-43) is mounted on a jig located in a center of the base material(1, col. 2, lines 36-43), wherein the jig has a tapered shape and its width increases in a direction towards a surface contact portion of the base material(1, col. 2, lines 36-43), and wherein an angle between a surface of the jig contacting the base material(1, col. 2, lines 36-43) and the surface contact portion of the base material(1, col. 2, lines 36-43) is an obtuse angle.

Hao teaches a method of manufacturing a semiconductor manufacturing part(Fig. 2) wherein the base material(216) is mounted on a jig(224) located in a center of the base 
process gases(¶0035).

Regarding claim 8, Bou teaches the method of claim 7, wherein a thickness ratio of the base material(1, col. 2, lines 36-43) and the SiC deposition layer(2, col. 2, lines 36-43) is 1:1 to 100:1(7:0.1-7:2 or 3.5:1 to 70:1, col. 5 lines 7-23).

Regarding claim 9, Bou teaches the method of claim 7, wherein the forming of the SiC deposition layer(2, col. 2, lines 36-43) is performed using a chemical vapor deposition (CVD) method(col. 4, lines 36-40).

Regarding claim 10, Bou teaches the method of claim 7, wherein the forming of the SiC deposition layer(2, col. 2, lines 36-43) is performed at a temperature of 1000 0C to 1900 0C(col. 5, lines 14-17).

Claims 7, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0168697 A1) of record in view of Hao et al. (US 2018/0114716 A1).
Regarding claim 7, Kim teaches a method of manufacturing a semiconductor manufacturing(Fig. 1-5) part comprising a SiC deposition layer(2, ¶0020), the method comprising: 
preparing a base material(1, ¶0023) comprising at least one selected from a group consisting of graphite(¶0023), reaction sintered SiC, pressure less sintered SiC, hot press SiC, recrystallized SiC, and CVD SiC; and 
forming the SiC deposition layer(2, ¶0020) on the base material(1, ¶0023).

Kim is silent in regards to during the forming of the SiC deposition layer(2, ¶0020), the base material(1, ¶0023) is mounted on a jig located in a center of the base material(1, 

Hao teaches a method of manufacturing a semiconductor manufacturing part(Fig. 2) wherein the base material(216) is mounted on a jig(224) located in a center of the base material(216), wherein the jig(224) has a tapered shape(248) and its width increases in a direction towards a surface contact portion of the base material(216), and wherein an angle between a surface of the jig(224) contacting the base material(216) and the surface contact portion of the base material(216) is an obtuse angle(Fig. 2A).  Using the jig taught by Hao in the method of Kim would result in during the forming of the SiC deposition layer, the base material is mounted on a jig located in a center of the base material, wherein the jig has a tapered shape and its width increases in a direction towards a surface contact portion of the base material, and wherein an angle between a surface of the jig contacting the base material and the surface contact portion of the base material is an obtuse angle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kim, so that wherein, during the forming of the SiC deposition layer, the base material is mounted on a jig located in a center of the base material, wherein the jig has a tapered shape and its width increases in a direction towards a surface contact portion of the base material, and wherein an angle between a surface of the jig contacting the 
process gases(¶0035).

Regarding claim 9, Kim teaches the method of claim 7, wherein the forming of the SiC deposition layer(2, ¶0020) is performed using a chemical vapor deposition (CVD) method(¶0020).

Regarding claim 14, Kim teaches the method of claim 7, further comprising: 
performing a residual stress removal operation of performing heat treatment at 1500 0C to 2000 0C(¶0031) after forming the SiC deposition layer(2, ¶0020).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0168697 A1) of record and Hao et al. (US 2018/0114716 A1) as applied to claim 7 above further in view of  Aigo et al. (US 2013/0029158 A1) of record.
Regarding claim 11, Kim, in view of Hao, teaches the method of claim 7, but is silent in regards to the forming of the SiC deposition layer(2, ¶0020) is performed under condition in which a temperature at a start of deposition is higher than a temperature at an end of deposition.



Regarding claim 12, Kim, in view of Hao, teaches the method of claim 7, but is silent in regards to the forming of the SiC deposition layer(2, ¶0020) is performed with sequentially increasing a temperature while forming the SiC deposition layer(2, ¶0020).

Aigo teaches a method of manufacturing a semiconductor manufacturing part (Fig. 2), wherein the forming of the SiC deposition layer(epitaxial film, ¶0063) is performed with sequentially(T0 to T2 ¶0068, ¶0070) increasing a temperature while forming the SiC deposition layer(epitaxial film, ¶0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that the forming of the SiC deposition layer is performed with sequentially increasing a temperature while forming the SiC deposition layer, as taught 

Regarding claim 13, Kim, in view of Hao, teaches the method of claim 7, but is silent in regards to the forming of the SiC deposition layer(2, ¶0020) is performed a plurality of number of times.

Aigo teaches a method of manufacturing a semiconductor manufacturing part (Fig. 2), wherein the forming of the SiC deposition layer(epitaxial film, ¶0063) is performed a plurality of number of times(crystal growth main step I, and crystal growth sup step II, ¶ 0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim, so that the forming of the SiC deposition layer is performed a plurality of number of times, as taught by Aigo, so that a high-quality silicon carbide film can be epitaxially grown, while removing a two-dimensional nucleus capable of causing the mixing of a heterogeneous poly-type or step bunching(¶0079).

Claims 7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2013/0112997 A1) of record in view of Hao et al. (US 2018/0114716 A1).

preparing a base material(graphite, not shown, ¶0033) comprising at least one selected from a group consisting of graphite(graphite, not shown, ¶0033), reaction sintered SiC, pressure less sintered SiC, hot press SiC, recrystallized SiC, and CVD SiC; and 
forming the SiC deposition layer(D1, D2, ¶0027) on the base material(graphite, not shown, ¶0033).

Kawamoto is silent in regards to during the forming of the SiC deposition layer(D1, D2, ¶0027), the base material(graphite, not shown, ¶0033) is mounted on a jig located in a center of the base material(graphite, not shown, ¶0033), wherein the jig has a tapered shape and its width increases in a direction towards a surface contact portion of the base material(graphite, not shown, ¶0033), and wherein an angle between a surface of the jig contacting the base material(graphite, not shown, ¶0033) and the surface contact portion of the base material(graphite, not shown, ¶0033) is an obtuse angle.

Hao teaches a method of manufacturing a semiconductor manufacturing part(Fig. 2) wherein the base material(216) is mounted on a jig(224) located in a center of the base material(216), wherein the jig(224) has a tapered shape(248) and its width increases in a direction towards a surface contact portion of the base material(216), and wherein an angle between a surface of the jig(224) contacting the base material(216) and the 

Regarding claim 9, Kawamoto teaches the method of claim 7, wherein the forming of the SiC deposition layer(D1, D2, ¶0027) is performed using a chemical vapor deposition (CVD) method(¶0033).



Regarding claim 13, Kawamoto teaches the method of claim 7, wherein the forming of the SiC deposition layer(D1, D2, ¶0027) is performed a plurality of number of times(¶0034).

Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161.  The examiner can normally be reached on M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892